274 So. 2d 589 (1973)
Errol B. RESNICK, Appellant,
v.
STATE of Florida, Appellee.
David HICKS, Appellant,
v.
STATE of Florida, Appellee.
Nos. 73-3, 73-4.
District Court of Appeal of Florida, Second District.
March 16, 1973.
*590 John Paul Howard, Jacksonville, for appellant Resnick.
David R. Best, of Best & Sears, Orlando, for appellant Hicks.
Robert L. Shevin, Atty. Gen., Tallahassee, and Frank B. Kessler, Asst. Atty. Gen., Tampa, for appellee.

ON JURISDICTION
BOARDMAN, Judge.
The appeals herein are taken from a judgment and sentence entered against each of the appellants after trial by jury in St. Johns County. Appellants were found guilty of the offense of murder in the first degree and sentenced to life imprisonment.
The appellants, Errol B. Resnick and David Hicks, filed herein motions for enlargement and extension of time in which to file briefs. Appellee, the State of Florida, filed responsive pleadings. Before the cases came on for oral argument on said motions, there appeared to be a serious question of whether this court had jurisdiction to consider the appeals.
The cases were transferred by the Honorable W. Troy Hall, Jr., Circuit Judge, of the Fifth Judicial Circuit of Florida, from Lake County, in the Second Appellate District, to St. Johns County, which is in the First Appellate District, upon motion for change of venue filed on behalf of each appellant here.
At the conclusion of the oral arguments on the matters before the court as stated above, the court requested the respective parties to file memorandums on the jurisdictional question on or before March 12, 1973. The memorandums have been filed, we have carefully reviewed them, as well as the legal authorities cited therein, and the applicable rules of procedure, and have determined that we lack jurisdiction of these cases.
We have examined the record before us and find that the verdicts of the jury and the judgments and sentences were each filed in St. Johns County, the situs of the trial. We note that the trial judge signed an order returning the court file to the clerk of the Circuit Court of Lake County. It is our opinion, after reading said order, that the trial judge took that action for convenience only and that jurisdiction of the causes for appeal purposes continued to *591 remain in St. Johns County, a county in the First Appellate District. In so holding we rely on the law pronounced in University Federal Savings and Loan Association of Coral Gables v. Lightbourn, Fla.App. 1967, 201 So. 2d 568, as being controlling in our decision in the cases sub judice.
Accordingly, the causes shall be transferred by separate orders of this court to the District Court of Appeal, First District, after five days notice to the respective parties as provided in FAR 2.1, subd. a(5)(d), 32 F.S.A.
MANN, C.J., and LILES, J., concur.